UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2013 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2013 Semiannual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 43 Information About Your Fund's Expenses 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary April 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 3.48% 11.84% 5.15% 8.19% Adjusted for the Maximum Sales Charge (max 4.50% load) -1.18% 6.81% 4.19% 7.69% JPMorgan EMBI Global Diversified Index† 2.50% 11.50% 9.86% 9.96% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 10.43% 4.88% 8.69% Adjusted for the Maximum Sales Charge (max 4.50% load) 5.46% 3.92% 8.19% JPMorgan EMBI Global Diversified Index† 10.11% 9.44% 10.21% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 2.97% 10.92% 4.29% 7.33% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -1.03% 7.92% 4.13% 7.33% JPMorgan EMBI Global Diversified Index† 2.50% 11.50% 9.86% 9.96% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 9.61% 4.04% 7.83% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.61% 3.88% 7.83% JPMorgan EMBI Global Diversified Index† 10.11% 9.44% 10.21% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 3.00% 10.89% 4.35% 7.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.00% 10.89% 4.35% 7.35% JPMorgan EMBI Global Diversified Index† 2.50% 11.50% 9.86% 9.96% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 9.69% 4.10% 7.85% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.69% 4.10% 7.85% JPMorgan EMBI Global Diversified Index† 10.11% 9.44% 10.21% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges 3.53% 12.05% 5.39% 8.44% JPMorgan EMBI Global Diversified Index† 2.50% 11.50% 9.86% 9.96% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges 10.74% 5.13% 8.94% JPMorgan EMBI Global Diversified Index† 10.11% 9.44% 10.21% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/13 No Sales Charges 3.61% 12.23% 5.56% 5.34% JPMorgan EMBI Global Diversified Index† 2.50% 11.50% 9.86% 9.72% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges 10.91% 5.30% 4.99% JPMorgan EMBI Global Diversified Index† 10.11% 9.44% 9.28% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.24%, 2.04%, 1.97%, 0.98% and 0.82% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/13 $ 10/31/12 $ Distribution Information as of 4/30/13 Income Dividends, Six Months $ Latest Quarterly Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended April 30, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.73% for Class B shares had certain expenses not been reduced. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on April 30, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.54% for Class B shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Rahmila Nadi, Associate Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2012 after six years of experience at J.P. Morgan Chase in credit portfolio trading. • BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Analyst for Mortgage Backed Securities: New York. • Joined Deutsche Asset & Wealth Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. • MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2013 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 87.1% Argentina 1.4% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) EUR Series NY, Step-up Coupon, 2.5% to 3/31/2019, 3.75% to 3/31/2029, 5.25% to 12/31/2038 7.82%, 12/31/2033 EUR (Cost $3,966,828) Austria 0.5% OGX Austria GmbH, 144A, 8.375%, 4/1/2022 (Cost $2,004,521) Barbados 0.4% Columbus International, Inc., 144A, 11.5%, 11/20/2014 (Cost $1,119,176) Belarus 0.8% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $2,074,263) Bermuda 2.4% Digicel Group Ltd., 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 Pacnet Ltd., 144A, 9.25%, 11/9/2015 Qtel International Finance Ltd., 144A, 3.25%, 2/21/2023 (Cost $6,313,677) Brazil 1.6% Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Samarco Mineracao SA, 144A, 4.125%, 11/1/2022 Telemar Norte Leste SA, 144A, 5.5%, 10/23/2020 (Cost $7,150,365) Canada 0.8% Pacific Rubiales Energy Corp., 144A, 5.125%, 3/28/2023 (Cost $2,013,958) Cayman Islands 6.5% Country Garden Holdings Co., Ltd., (REIT), 144A, 7.5%, 1/10/2023 Dubai DOF Sukuk Ltd., 3.875%, 1/30/2023 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 (c) Odebrecht Finance Ltd., 144A, 7.125%, 6/26/2042 Votorantim Overseas IV, 144A, 7.75%, 6/24/2020 (Cost $16,758,911) Chile 1.2% Banco de Credito e Inversiones, 144A, 4.0%, 2/11/2023 Cencosud SA, 144A, 5.5%, 1/20/2021 (Cost $3,093,052) Colombia 1.1% Bancolombia SA, 5.125%, 9/11/2022 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 (Cost $2,949,257) Costa Rica 0.8% Costa Rica Government International Bond, 144A, 5.625%, 4/30/2043 (Cost $2,000,000) Croatia 4.2% Agrokor DD, 144A, 8.875%, 2/1/2020 Republic of Croatia: 144A, 6.25%, 4/27/2017 6.5%, 1/5/2015 EUR (Cost $10,926,124) Cyprus 0.4% Mriya Agro Holding PLC, 144A, 9.45%, 4/19/2018 (Cost $988,350) Dominican Republic 1.0% Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 Dominican Republic, 144A, 5.875%, 4/18/2024 (Cost $2,635,497) El Salvador 0.6% Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $1,564,186) Georgia 0.9% Georgian Railway JSC, 144A, 7.75%, 7/11/2022 (Cost $2,242,953) Ghana 0.9% Republic of Ghana, 144A, 8.5%, 10/4/2017 (Cost $2,298,927) Guatemala 0.8% Republic of Guatemala, 144A, 4.875%, 2/13/2028 (Cost $2,004,968) Hungary 3.1% Republic of Hungary: 4.75%, 2/3/2015 7.625%, 3/29/2041 (Cost $7,400,388) Indonesia 3.1% Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 Republic of Indonesia: 144A, 4.875%, 5/5/2021 (c) 144A, 10.375%, 5/4/2014 (Cost $8,164,003) Ireland 0.4% Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 (Cost $1,057,154) Jersey 1.2% Atlantic Finance Ltd., (REIT), 144A, 10.75%, 5/27/2014 Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 (Cost $3,134,970) Kazakhstan 1.0% Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 KazMunayGas National Co. JSC, 144A, 5.75%, 4/30/2043 (Cost $2,595,368) Latvia 1.9% Republic of Latvia, 144A, 2.75%, 1/12/2020 (Cost $4,987,500) Lithuania 1.9% Republic of Lithuania: 144A, 6.125%, 3/9/2021 REG S, 6.75%, 1/15/2015 (Cost $4,545,401) Luxembourg 1.2% Evraz Group SA, 144A, 7.4%, 4/24/2017 MHP SA, 144A, 8.25%, 4/2/2020 (Cost $3,361,859) Malaysia 1.3% Penerbangan Malaysia Bhd.: 144A, 5.625%, 3/15/2016 REG S, 5.625%, 3/15/2016 (Cost $3,219,583) Mexico 7.7% Alpek SA de CV, 144A, 4.5%, 11/20/2022 America Movil SAB de CV, Series 12, 6.45%, 12/5/2022 MXN BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 (c) United Mexican States: 4.75%, 3/8/2044 Series M, 6.5%, 6/10/2021 MXN (Cost $19,839,674) Mongolia 0.3% Mongolia Government International Bond, 144A, 5.125%, 12/5/2022 (Cost $984,500) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Namibia 0.4% Republic of Namibia, 144A, 5.5%, 11/3/2021 (Cost $1,119,967) Netherlands 0.9% OSX 3 Leasing BV, 144A, 9.25%, 3/20/2015 VimpelCom Holdings BV, 144A, 5.95%, 2/13/2023 (Cost $2,528,754) Panama 1.1% Republic of Panama, 4.3%, 4/29/2053 (Cost $3,000,000) Peru 1.8% Alicorp SAA, 144A, 3.875%, 3/20/2023 Banco de Credito del Peru, 144A, 4.25%, 4/1/2023 Corp Pesquera Inca SAC, 144A, 9.0%, 2/10/2017 Transportadora de Gas del Peru SA, 144A, 4.25%, 4/30/2028 (Cost $4,845,803) Philippines 1.1% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,096,584) Poland 3.0% Republic of Poland, 3.0%, 3/17/2023 (Cost $7,820,611) Romania 1.3% Republic of Romania: 144A, 4.375%, 8/22/2023 5.0%, 3/18/2015 EUR (Cost $3,375,097) Russia 2.1% Lukoil International Finance BV, 144A, 7.25%, 11/5/2019 Russian Federation: 144A, 5.625%, 4/4/2042 Series 6204, 7.5%, 3/15/2018 RUB Series 6207, 8.15%, 2/3/2027 RUB (Cost $5,204,349) Slovenia 0.7% Republic of Slovenia, 144A, 5.5%, 10/26/2022 (c) (Cost $2,039,510) South Africa 2.7% Republic of South Africa, 5.5%, 3/9/2020 Transnet SOC Ltd., 144A, 4.0%, 7/26/2022 (Cost $7,026,513) Thailand 0.2% Bangkok Bank PCL, 144A, 3.875%, 9/27/2022 (Cost $496,885) Turkey 7.3% Arcelik AS, 144A, 5.0%, 4/3/2023 Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Republic of Turkey: 3.25%, 3/23/2023 7.0%, 9/26/2016 7.1%, 3/8/2023 TRY Turkiye Is Bankasi, 144A, 6.0%, 10/24/2022 Turkiye Vakiflar Bankasi Tao, 144A, 6.0%, 11/1/2022 (c) (Cost $18,961,532) Ukraine 2.1% Ukraine Government International Bond, 144A, 6.58%, 11/21/2016 (Cost $5,461,290) United Arab Emirates 1.6% Abu Dhabi National Energy Co., 144A, 2.5%, 1/12/2018 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 (Cost $4,084,774) United Kingdom 0.3% Afren PLC, 144A, 10.25%, 4/8/2019 (Cost $718,500) United States 1.3% Braskem America Finance Co., 144A, 7.125%, 7/22/2041 Cemex Finance LLC, 144A, 9.375%, 10/12/2022 (c) Southern Copper Corp., 5.25%, 11/8/2042 (Cost $3,512,221) Uruguay 2.7% Republic of Uruguay: 6.875%, 9/28/2025 8.0%, 11/18/2022 (Cost $5,506,217) Venezuela 6.6% Petroleos de Venezuela SA: Series 2014, 4.9%, 10/28/2014 5.375%, 4/12/2027 144A, 8.5%, 11/2/2017 Republic of Venezuela, 9.25%, 9/15/2027 (c) (Cost $17,884,222) Total Bonds (Cost $228,453,765) Loan Participations and Assignments 7.4% Poland 0.8% PKO Finance AB, 144A, 4.63%, 9/26/2022 (Cost $2,114,446) Russia 4.7% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Severstal OAO, 144A, 5.9%, 10/17/2022 TMK OAO, 144A, 6.75%, 4/3/2020 Uralkali OJSC, 144A, 3.723%, 4/30/2018 VTB Bank OJSC, 144A, 6.95%, 10/17/2022 (Cost $12,308,153) Ukraine 1.9% National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 (Cost $5,173,700) Total Loan Participations and Assignments (Cost $19,596,299) Shares Value ($) Securities Lending Collateral 9.0% Daily Assets Fund Institutional, 0.13% (d) (e) (Cost $23,892,100) Cash Equivalents 1.5% Central Cash Management Fund, 0.10% (d) (Cost $3,897,465) % of Net Assets Value ($) Total Investment Portfolio (Cost $275,839,629)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. † The cost for federal income tax purposes was $275,839,630. At April 30, 2013, net unrealized appreciation for all securities based on tax cost was $3,720,398. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,434,531 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,714,133. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at April 30, 2013 amounted to $23,228,638, which is 8.7% of net assets. (d)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust As of April 30, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CLP 5/13/2013 JPMorgan Chase Securities, Inc. USD MXN 5/13/2013 Barclays Bank PLC USD MXN 6/24/2013 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty MXN USD 5/13/2013 ) Barclays Bank PLC MXN USD 5/13/2013 ) JPMorgan Chase Securities, Inc. CLP USD 5/13/2013 ) JPMorgan Chase Securities, Inc. MXN USD 6/24/2013 ) UBS AG EUR USD 7/9/2013 ) Nomura International PLC Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real CLP Chilean Peso EUR Euro MXN Mexican Peso RUB Russian Ruble TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
